DETAILED ACTION
This office action is in response to the communication received February 4, 2022.
The amendments of claim 1; addition of claims 2-20; amendments to the specification; and amendments to the drawings are acknowledged.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 413, 414, 415, 416, 417, 418, 419.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter of claims 1-15: the closest prior art found is Bennett (US 4,930,997), Smith et al. (US 2016/0331876), Sherman et al. (US 2006/0122558), and Hipszer et al. (US 2018/0353683), which do not disclose the required removing of one or more fluid collectors while maintaining sterility and a seal to prevent loss of the continuous negative pressure. Furthermore, one of ordinary skill in the art would not be motivated to modify the method of Bennett, Smith, Shermann, and Hipszer to include removing the fluid collector while maintaining a seal to prevent loss of the continuous negative pressure, as allowing for continuous negative pressure along with removal of the fluid collector would cause the pump to continue to withdraw fluid without a container to place the fluid, creating a mess. No prior art was found to address this deficiency. 
The following is a statement of reasons for the indication of allowable subject matter or claims 16-20: the closest prior art found is Bennett and Shermann, which do not disclose the required perforations forming weakened points in material as required by the claims. Furthermore, while perforations for tearing are well known, as is shown by Dorton (US 3,749,237) and Morelli et al. (US 2010/0274205), one of ordinary skill in the art would not be motivated to add such features to the device of Bennett and Shermann absent glancing into Applicant’s specification, as the reservoir disclosed by Bennett is configured to be setup within the frame of Bennett so that it can fully expand within the frame, and such a tearing/cutting would interfere with the expansion capability. Furthermore, Bennett already discloses that the reservoir bag can be used to store aspirate suctioned for later testing as well as be safely carried without list of leakage and cross-contamination (see col. 14, ll. 46-53), so that the fluid from the collector is also transportable into a vessel or a machine. No prior art was found to address this deficiency. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objections outlined above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781